Exhibit 10.1


Granular Fertilizer Sales Contract
Contract No.: CNAC110216-C101


Contract Date:
February 16, 2011



Supplier:
Anhui Agritech Development Co., Ltd. ("Party A")

Purchaser:
China National Agrochemical Corporation ("Party B")



Pursuant to provisions of "People's Republic of China Contract Law" and other
statutes, Party A and Party B, after full consultation, have entered into the
following agreement, to be adhered to by both parties, regarding the purchase by
Party B from Party A of the Green Life series products:


Article 1.                      Name, Type, Specification, Unit Price and Amount


Product Name and Implementation Standard
Special Product Type
Package Size
Unit Quantity (Bags)
Quantity (Tons)
Unit Price (Yuan/Ton)
Amount (Yuan)
Green Vitality
Organic/Inorganic
Compound Fertilizer
Implementation Standard:
GB18877-2002
NPK>=28%
(13-5-10 Potassium Chloride Type),
Organic Element >=20%
40 Kilo/Bag
500,000
20,000
2,200
44,000,000.00
RMB Amount
Total (in Capital): Forty-Four Million Yuan (¥44,000,000.00)



Note: There is no separate charge for packaging; the product price hereunder
includes packaging price.  Transportation cost will be borne by Party B.


Article 2.                      Quality Requirements


Party A must guarantee that the quality and packaging of the products provided
satisfy the requirements mandated by the State law and statutes, and must
provide all certification documents, including copies of business license,
production permit, fertilizer registration certificate and trademark
registration certificate, required for sales and distribution.


Party A must guarantee that the products hereunder must satisfy the requirements
of the product packaging and display standards currently in effect and must be
confirmed by Party B for record prior to the purchase; in the mean time, Party A
must promptly and properly handle complaints from farmers and compensate Party A
for losses resulting from quality issues of the products.


Article 3.                      Product Receiving Unit, Destination and Delivery
Method


Delivery locations will be warehouses designated by Party B.  Party B will
notify Party A by fax of delivery destinations; if Party B wants to change
destination, Party B must notify Party A 7 days prior to the release of delivery
by Party A.  Party A will be responsible for assisting with transportation
logistics and deliver the goods to the designated delivery locations.  The
transportation cost will be borne by Party B.


After the delivery of the goods is released, Party A must notify Party B by fax
of the delivery destination, quantity and receiving unit so that the delivery
can be accepted in time.  If the goods have been delivered to the wrong location
or recipient by mistake, Party A must, in addition to being responsible to
deliver the good to the destination or recipient in accordance with the
provisions of the contract, bear the extra labor cost for loading and unloading,
short-distance transportation and  losses incurred and suffered by Party B as a
result.


 
 

--------------------------------------------------------------------------------

 
Party A must deliver the goods to Party B within 15 days after receiving
individual notice from Party B requesting delivery; in the event that Party A's
delivery is past due, if the ex-factory price drops, the ex-factory price shall
be that after such price drop; if the ex-factory price rises, the ex-factory
price shall be that before such price rise.  Meanwhile, Party A must pay a
default penalty for past-due delivery to Party B at the rate of 0.5% per ton per
day of the total value of the goods to be delivered for each day starting from
past-due date and be responsible for the resulting losses suffered by Party B.


Article 4.                      Sales Region


Party A will assist Party B in developing the China market jointly and provide
advertising, promotion conferences, technical services and other sales support.


Article 5.                      Payment Method


Party B will make payments into the designated account according to the type,
quantity and specification and other requirements on the delivery notice after
confirmation of the delivery; Party A will issue invoices.


Article 6.                      Acceptance Method


If, after receiving the delivery of the goods, Party B discovers that the
products do not meet the requirements specified herein, Party B must notify
Party A, within 5 days after receiving the goods, of the situation with respect
to the failure of the quantity and packaging quality to meet requirements and
provide valid documents of proof.  Party A, upon verification for mistakes, will
issue an exchange;  if Party B does not raise objection or fails to fulfill the
obligation to provide valid proof, Party A shall consider that the quantity and
packaging quality have passed inspection and accepted by Party B.
Party A must bear all responsibility for all issues related to the product
quality, including active handling of business issues and compensation to Party
B for all losses resulting from product quality issues.  Party B must notify
Party A promptly in writing after receiving written inspection fail report from
administrative enforcement agencies. Party A must raise objection within 5 days
after receiving Party B's written notice; otherwise it shall be considered to
have acquiesced in the conclusion of the inspection report and its resolution
opinion.


Article 7.                      Disclaimer


If the occurrence of Force Majuere has rendered it impossible for either Party A
or Party B to perform this contract, the impacted party must notify the other
party promptly.  After obtaining certification of proof from relevant agencies,
the performance of the contract may be postponed, or the contract may be
partially performed or be determined not to be performed, with no liability for
breach for either party.


Article 8.                      Other Provisions


8.1           Party A will dispatch technical service personnel to Party B and
assist Party B with developing customer channels and having sales support in
place.


8.2           Party A will assist Party B with the product storage, inventory
and distribution work.  Meanwhile, Party B must actively provide convenience and
conditions to Party A's technical personnel for their work.


8.3           Party A will provide the following sales support at Party A's own
cost:
(i) County-level product advertising; (ii) technical support and business
training; (iii) supporting publicity material; (iv) store-front POP and other
publicity material; (v) distributors meeting and farmers conference; (vi)
demonstration location (store); (vii) other support mutually acknowledged


8.4           If there are any breach penalty, loss compensation, transportation
and miscellaneous fees and economic losses of various kinds payable in
accordance with the provisions herein, they must be paid in full by bank wire
within 10 days after the liability is verified; otherwise it will be handled as
past-due payment.  Neither party shall withhold delivery of goods or make
deduction from payments without authorization as offsets, unless otherwise
stipulated between the two parties.


 
 

--------------------------------------------------------------------------------

 
Article 9.                      Contract Effect and Resolution of Dispute


Any dispute arising from this contract must be resolved in a timely manner
through friendly consultation between the two parties; if such consultation
fails, either party may submit the dispute to legal proceedings at the people's
court of the plaintiff's location.


This contract will take effect after it is signed by the representatives from
both parties and will remain effective until December 31, 2011.  During the
effective period of the contract, neither Party A nor Party B shall revise or
dissolve the contract at will.  Other matters not covered herein will be
provided for in a supplement by the two parties through consultation.  Any
supplemental agreement hereto shall have the same legal effect as this
contract.  This contract has one official format and two copies, with one to
each party.




 

Purchaser:
Signatory:
Telephone:
Fax Number:
/seal/ China National Agrochemical Corporation
/s/ [signature present]
    Supplier:  /seal/ Anhui Agritech Development Co., Ltd. Signatory: 
______________ Telephone:   ______________ Fax Number:  ______________


 
Place of Execution: Beijing       February 16, 2011


 
 

--------------------------------------------------------------------------------

 
 